Citation Nr: 0909766	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1946 to April 
1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In October 2006, the appellant and his daughter testified at 
a hearing at the RO.  

In July 2008, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Neither the appellant nor his 
representative has argued otherwise. 

This case has been advanced on the docket based on the 
appellant's age, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  Service connection is currently in effect for otitis 
externa with mastoiditis, status post mastoidectomy, rated 30 
percent disabling; bilateral calcified pleural plaques 
(asbestos), rated 30 percent disabling; varicose veins of the 
right lower extremity, rated as 40 percent disabling; 
varicose veins of the left lower extremity, rated as 40 
percent disabling; bilateral hearing loss, rated as 20 
percent disabling; and tinnitus, rated as 10 percent 
disabling.  The appellant's combined disability rating is 90 
percent.

2.  Affording the appellant the benefit of the doubt, his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Board finds that the VCAA notification duty was satisfied 
in this case.  In a March 2005 letter issued prior to the 
initial decision on the claim, the RO addressed the notice 
elements delineated in the revised 38 C.F.R. § 3.159, 
specifically including the information and evidence necessary 
to substantiate a claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  In a March 2006 letter, the RO specifically 
addressed the additional Dingess elements, including the 
effective date provisions.  Although this letter was not 
issued prior to the initial decision on the claim, the Board 
finds that any timing error is harmless because the RO 
subsequently reconsidered the appellant's claim, most 
recently in a September 2008 Supplemental Statement of the 
Case.  Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding 
that a notice error may be cured by providing compliant 
notice, followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

In any event, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice actions 
is harmless error.

Duty to Assist

Under the VCAA, VA also has a duty to assist the claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the RO has obtained service treatment records, 
as well as post-service clinical records specifically 
identified by the appellant.  The appellant has also been 
afforded VA medical examinations in connection with his 
claim.  Neither the appellant nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
development duties to the appellant.  In any event, in light 
of the favorable decision below, the Board finds that any 
deficiency in VA's VCAA notice actions is harmless error.


Background

The appellant seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
claims that as a result of his service-connected 
disabilities, he is unable to work.

Service connection is currently in effect for otitis externa 
with mastoiditis, status post mastoidectomy, rated 30 percent 
disabling; bilateral calcified pleural plaques (asbestos), 
rated 30 percent disabling; varicose veins of the right lower 
extremity, rated as 40 percent disabling; varicose veins of 
the left lower extremity, rated as 40 percent disabling; 
bilateral hearing loss, rated as 20 percent disabling; and 
tinnitus, rated as 10 percent disabling.  The appellant's 
combined disability rating is 90 percent.

The record in this case shows that the appellant worked for 
many years as a school electrician and custodian, retiring in 
1986.  After his retirement, he began working part-time as a 
grounds keeper at a campground.  He indicated that he worked 
seasonally from April to October each year.  Since 2003, 
however, he reports that he has been unable to continue his 
work at the campground.  He reports that his service-
connected lower extremity disabilities limited his ability to 
walk, he is short of breath due to his service-connected lung 
disability, and his hearing acuity is extremely limited.  

In support of his claim, the appellant has submitted a letter 
from his former employer who indicated that by 2003, the 
appellant's health had become a concern to them.  The 
employer recalled that the appellant was having to stop and 
recover with increasing frequency from dizziness, shortness 
of breath, and leg problems.  The appellant's employer 
explained that he did not feel that the appellant could have 
continued working safely so he had to hire a replacement.  

Also submitted by the appellant was an August 2006 letter 
from his VA physician, who indicated that although the 
appellant had suffered a stroke in January 2004, prior to 
that time, his medical problems had prevented him from 
working.  These medical problems included shortness of 
breath, leg pain, and dizziness.  

In connection with the appellant's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities, he was afforded a VA medical examination in 
August 2005.  The examiner noted that the appellant had 
multiple medical conditions, including residuals of a stroke, 
which left him markedly impaired.  

The appellant again underwent VA medical examination in 
August 2008.  The examiner noted that the appellant's 
service-connected disabilities included varicose veins and 
bilateral calcified pleural plaques.  It was noted that the 
appellant had last been employed at a campground doing 
maintenance work.  In the summer of 2003, however, he retired 
because he kept falling and having shortness of breath so the 
owners did not want him to come back.  The appellant 
explained that beginning in 2002, he began using a cane 
because of difficulty with his legs.  He started using a 
rollator in December 2002 as he was falling a lot due to 
numbness and tingling in his legs.  The appellant also 
reported that he had had difficulty with shortness of breath 
on exertion.  After examining the appellant, the examiner 
completed a form indicating that the appellant had no work 
limitations due to his service-connected disabilities.  He 
concluded that the appellant's nonservice-connected 
disabilities, including status post cerebrovascular accident 
with right sided hemiparesis, prevented employment.  He noted 
that the appellant was now wheelchair dependent and had 
severely limited movement in his right upper and lower 
extremities.  




Applicable Law

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2008).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2008).  

Where these percentage requirements are not met, entitlement 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or intercurrent disability.  38 C.F.R. §§ 
3.341, 4.19 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).


Analysis

The appellant seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
argues that he is unable to work due to his service-connected 
disabilities.  

As set forth above, service connection is currently in effect 
for otitis externa with mastoiditis, status post 
mastoidectomy, rated 30 percent disabling; bilateral 
calcified pleural plaques (asbestos), rated 30 percent 
disabling; varicose veins of the right lower extremity, rated 
as 40 percent disabling; varicose veins of the left lower 
extremity, rated as 40 percent disabling; bilateral hearing 
loss, rated as 20 percent disabling; and tinnitus, rated as 
10 percent disabling.  The appellant's combined disability 
rating is 90 percent.

The appellant's service-connected disabilities meet the 
schedular criteria for consideration of a total rating based 
on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).  Thus, a total 
disability rating may be assigned if the evidence of record 
shows that the appellant is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

Essentially, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment cause by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this case, the evidence of record is quite clear that the 
appellant's numerous disabilities render him unemployable.  
Indeed, his impairment due to disability has consistently 
been described by clinicians as "marked" or "total."  
There is some question, however, as to whether the 
appellant's service-connected disabilities, in and of 
themselves, render him unemployable or whether his 
nonservice-connected disabilities, particularly the residuals 
of his January 2004 stroke, are the cause of his 
unemployability.

In this case, the appellant's service-connected lung 
disability unquestionably produces symptoms such as shortness 
of breath and his service-connected hearing loss and tinnitus 
unquestionably produce limited hearing acuity.  The impact of 
these disabilities on the appellant's functional ability is 
clear.  

With respect to the appellant's service-connected right and 
left varicose veins disability, however, the record is less 
clear.  While the appellant reports that his varicose veins 
disability interferes with his ability to ambulate, the 
record shows that the appellant suffered a cerebral vascular 
accident in January 2004, resulting in right sided 
hemiparesis and considerable mobility problems.  Because of 
the residuals of his stroke, the extent of impairment caused 
by his service-connected varicose veins is now difficult to 
evaluate in a clinical setting.  As noted, the law precludes 
consideration of the impairment cause by nonservice-connected 
disabilities in determining whether the appellant is 
unemployable.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board has considered that in August 2008, a VA examiner 
concluded that the appellant's service-connected 
disabilities, in and of themselves, did not render him 
unemployable.  Rather, the examiner indicated that the 
appellant's nonservice-connected disabilities rendered him 
unemployable.  Unfortunately, however, the examiner's opinion 
is conclusory, without detail from which the Board can assess 
how he reached this conclusion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008) (setting forth 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion 
evidence.").  

The Board has carefully considered the other evidence of 
record.  After such consideration, the Board finds that given 
the residuals of the appellant's stroke, the exact impairment 
due solely to his service-connected varicose veins disability 
may not be known to a certainty.  However, absolute certainty 
is not required.  As noted above, under the benefit-of-the-
doubt rule, for the appellant to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert, 
1 Vet. App. at 54.  Given the evidence set forth above, such 
a conclusion cannot be made in this case.  

Rather, the Board finds that the evidence in equipoise as to 
whether the appellant's service-connected disabilities alone 
render him unemployable.  Again, the appellant's service-
connected lung disability unquestionably produces symptoms 
such as shortness of breath and his service-connected hearing 
loss and tinnitus unquestionably produce limited decreased 
hearing acuity.  His service-connected bilateral varicose 
veins disability also produces some mobility impairment.  
Indeed, the RO has assigned separate 40 percent disability 
ratings for each extremity, recognizing the severity of the 
disability.  Additionally, the appellant's treating VA 
physician has indicated that prior to his stroke, the 
appellant exhibited medical problems such as leg pain, which 
prevented him from working.  Given the appellant's extensive 
work history as a custodian and grounds keeper, careers which 
are built on manual labor and require excellent endurance and 
mobility, the Board finds that there is sufficient evidence 
upon which to conclude that the appellant's service-connected 
disabilities alone render him unemployable.  Thus, a total 
rating based on individual unemployability due to service-
connected disabilities is warranted.



ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


